*1048OPINION OF THE COURT
Memorandum.
Order unanimously reversed on the law, accusatory instrument reinstated and matter remanded to the court below for all further proceedings.
The People in the case at bar announced their readiness on the 91st day after commencement of the action as the 90th day fell on a Sunday (see, CPL 30.30 [1] [b]; 1.20 [17]). The court, in dismissing the accusatory instrument, held that the provisions of General Construction Law § 25-a (1) are not applicable to CPL 30.30. Section 25-a (1) of the General Construction Law provides that it is applicable when any period of time ends on a Saturday, Sunday or holiday. The General Construction Law should be read into every statute subsequently enacted, unless the wording of said statute plainly expresses a contrary intent (see, 97 NY Jur 2d, Statutes, § 99). Since CPL 30.30 does not express a contrary intent, the provisions of said section of the General Construction Law are applicable and the People’s time to announce their readiness was extended to the next business day (see, People v Velasquez, NYLJ, Jan. 17, 1997, at 30, col 4 [Crim Ct, Kings County]).
Kassoff, P. J., Chetta and Patterson, JJ., concur.